Citation Nr: 9930464	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-23 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder ("asthma"), a neurological disorder ("carpal tunnel 
syndrome"), right ear "earaches," and a swallowing disorder 
manifested by "sore throats," claimed to be the result of an 
undiagnosed illness.

2.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left ankle.

3.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1995.  

During the course of a hearing before a member of the Board 
of Veterans' Appeals (Board) in October 1997, the veteran 
withdrew from consideration the issues of entitlement to 
service connection for irritable bowel syndrome and a liver 
disorder, as well as increased evaluations for service-
connected arthritis of the lumbosacral spine and chronic 
fatigue syndrome.  Accordingly, these issues, which were 
formally on appeal, are no longer before the Board.

In a rating decision of June 1997, the Regional Office (RO) 
granted a 20 percent evaluation for service-connected 
traumatic arthritis of the cervical spine, previously 
evaluated as noncompensably disabling.  The veteran voiced 
his disagreement with that determination, and the current 
appeal ensued.

In March 1998, the veteran's case was REMANDED to the RO for 
additional development.  Subsequent to the Board's remand, 
the RO, in a decision of March 1999, granted service 
connection for traumatic arthrosis of the right wrist, and an 
increased (20%) evaluation for impairment of the left ankle, 
effective from August 1, 1995.  The case is now, once more, 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The claim for service connection for a chronic 
respiratory disorder, including asthma, is not supported by 
cognizable evidence showing that such a disability was 
present in service, or is otherwise of service origin.

2.  The claim for service connection for right ear "earaches" 
is not supported by cognizable evidence showing that such a 
disability was present in service, or is otherwise of service 
origin.

3.  The claim for service connection for a swallowing 
disorder manifested by "sore throats" is not supported by 
cognizable evidence showing that such a disability was 
present in service, or is otherwise of service origin.

4.  The veteran does not have a wrist disability, claimed as 
a "neurological disorder," including carpal tunnel syndrome, 
which is of service origin.

5.  The veteran's left ankle disability is currently 
productive of no more than a marked limitation of motion of 
the ankle in question, with no evidence of ankylosis.

6.  The veteran's traumatic arthritis of the cervical spine 
approximates severe limitation of motion of that segment of 
the spine.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic 
respiratory disorder, including "asthma," is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  The claim for service connection for right ear "earaches" 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).  

3.  The claim for service connection for a swallowing 
disorder manifested by "sore throats" is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

4.  The claim for service connection for a wrist disability 
manifested as a "neurological disorder," including carpal 
tunnel syndrome, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).  

5.  An evaluation in excess of 30 percent for impairment of 
the left ankle is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.59, and Part 4, 
Codes 5270, 5271 (1998).

6.  The manifestations of traumatic arthritis of the cervical 
spine warrant a 30 percent rating.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.40, 4.59, and Part 4, 
Codes 5290, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's service entrance examination in 
February 1974, he gave a history of asthma in early 
childhood, with no attacks for the past 10 years.  Physical 
examination of the veteran's respiratory system conducted at 
that time was within normal limits, and no pertinent 
diagnosis was noted.

In July 1975, the veteran was seen for a complaint, among 
other things, of a "sore throat."  A physical examination was 
negative, though a throat culture showed evidence of Beta 
Strep, Group A.  The clinical impression was "congestion."

In a service clinical record of February 1977, it was noted 
that the veteran had been experiencing the "flu" for 
approximately two days, and that he was currently suffering 
from, among other things, a sore throat.  On physical 
examination, the veteran's throat appeared red, but with no 
evidence of pus pockets.  The clinical impression was viral 
syndrome.

In September 1978, the veteran was heard to complain of, 
among other things, a sore throat.  A physical examination 
conducted at that time revealed the presence of erythema and 
mild edema.  The clinical assessment was rule out upper 
respiratory infection and streptococcal laryngitis.  

In June 1980, the veteran gave a history of a sore throat of 
two weeks' duration.  On physical examination, the veteran's 
throat was red, with some evidence of exudate.  Additionally 
noted was that the veteran's tonsillar pillars were minimally 
inflamed.  The clinical assessment was pharyngitis.  

In April 1981, the veteran once again complained of, among 
other things, a sore throat.  A physical examination of the 
veteran's throat conducted at that time was positive for the 
presence of reddened pustules.  The clinical assessment was 
viral syndrome.  

In July 1984, the veteran was heard to complain of a sore 
throat and "ear pain."  On physical examination, the 
veteran's ears were within normal limits.  His throat was 
slightly inflamed bilaterally, though his lungs were clear.  
The clinical assessment was "common cold."  

In August 1985, the veteran complained of a problem 
swallowing.  The clinical assessment was right intercostal 
neuralgia.

A service clinical record dated in early March 1989 is to the 
effect that the veteran was seen at that time for, among 
other things, a sore throat, and shortness of breath.  
According to the veteran, his shortness of breath occurred 
when climbing a ladder.  Physical examination revealed some 
redness of the veteran's tympanic membranes.  Additionally 
noted were some redness and swelling of the throat, as well 
as wheezing upon inhalation and expiration.  The clinical 
assessment was rule out upper respiratory infection.

On clinical follow-up approximately three days later, the 
veteran gave a history of dyspnea on exertion or wheezing.  
Physical examination was significant for the presence of 
wheezes on forced expiration.  The clinical impression was 
"normal."  

In December 1989, the veteran complained of pain in his ears.  
On physical examination, the veteran's tympanic membranes 
were somewhat cloudy, but reflective to light.  There was no 
evidence of any uvular shift, or of exudate or pustules in 
the veteran's throat.  The veteran's lungs were within normal 
limits.  The clinical assessment was upper respiratory 
infection.

In June 1991, the veteran was once again heard to complain of 
ear pain.  When questioned, the veteran pointed to the area 
of his temporomandibular joint as the location for his ear 
pain.  The veteran gave no history of sore throat, or of 
recurrent facial pain or asymmetry.  On physical examination, 
the veteran's ears were clear, with intact tympanic 
membranes, and a good light reflex.  The Valsalva maneuver 
was performed in a normal manner, and there was no evidence 
of either pre- or post auricular nodes.  The veteran's mouth 
and throat were negative for the presence of pharyngeal 
erythema or exudate, and the mucosa were moist and pink.  The 
clinical impression was "normal exam."  

In a service clinical record of August 1991, it was noted 
that the veteran had participated in Operation Desert 
Shield/Storm in both Kuwait and Northeast Saudi Arabia, and 
that his exposure included heavy oil with a high sulfur 
content, as well as oral pyridostigmine and light oil smoke.

In late December 1991, the veteran complained of certain cold 
symptoms associated with a right earache.  On physical 
examination, the veteran's throat was slightly red, but his 
lungs were clear.  The clinical assessment was rule out sinus 
congestion.  

In January 1995, the veteran complained of a sore throat and 
difficulty swallowing.  Physical examination was significant 
for the presence of a hyperemic oropharynx with some 
pustules, as well as positive anterior cervical 
lymphadenopathy bilaterally.  At the time of examination, the 
veteran's lungs were clear.  The clinical assessment was 
possible strep pharyngitis.  

Approximately two days later, it was noted that, following 
the veteran's treatment with antibiotics, he was "feeling 
much better."  The clinical assessment was "subjectively 
improved," presumptive strep throat.  

In early February 1995, the veteran complained of a sore 
throat of two days' duration, accompanied by "painful 
swallowing."  On physical examination, it was noted that the 
veteran had recently completed a course of antibiotics for 
presumed strep infection, but that his symptoms did not 
resolve.  The veteran's throat was without pustules or 
exudate of the posterior oropharynx, though there was 
evidence of bilateral tonsillar edema, as well as a hyperemic 
posterior oropharynx.  Additionally noted was the presence of 
both cervical and submandibular adenopathy.  The clinical 
assessment was probable viral pharyngitis, rule out 
mono(nucleosis).

During the course of evaluation by the battalion surgeon in 
February 1995, it was noted that, in January, the veteran had 
developed a clinically evident cervical lymphadenopathy and 
sore throat, but that strep cultures were negative.  At that 
time, the veteran was placed on medication for a short 
course, with the result that his symptoms resolved.  The 
veteran was subsequently evaluated with a mono spot test for 
mononucleosis, which was reported as negative.  On physical 
examination, there was no evidence of any adenopathy.  The 
veteran's throat and ears were within normal limits, and his 
chest displayed clear breath sounds bilaterally.  
Neurological evaluation was unremarkable, with normal 
musculoskeletal, motor and sensory findings.  It was noted at 
the time of examination that the veteran displayed no 
discrete physical or laboratory findings.

Radiographic studies of the veteran's chest conducted in 
March 1995 showed no significant abnormal findings.

On service separation examination in late March 1995, the 
veteran gave a history of "on and off" wrist pain.  
Additionally noted were problems with recurrent pharyngitis, 
and "plugged ears."  The veteran stated that he experienced 
some shortness of breath with heavy exercise, as well as 
occasional "wheezing."  

On physical examination, the veteran's lungs and chest were 
within normal limits, as was his neurologic system, his ears, 
and his throat.  Radiographic studies of the veteran's chest 
were within normal limits.  The pertinent diagnosis was "rule 
out asthma."

On the day following the veteran's service separation 
examination, he was seen for, among other things, a history 
of wheezing on exertion.  At the time of evaluation, the 
veteran gave a "long history" of allergic rhinitis since 
childhood, with recent intermittent dyspnea when running and, 
on occasion, nocturnally.  Additionally noted were problems 
with recurrent sore throats, as well as "swollen nodes" the 
past few months.

On physical examination, the veteran's throat was within 
normal limits.  Examination of the veteran's lungs showed 
possible end expiratory wheezes.  The clinical impression was 
allergic rhinitis and asthma.

In early April 1995, the veteran was seen for follow-up of 
his asthma and allergic rhinitis.  At the time of evaluation, 
the veteran stated that his lungs were "better."  On physical 
examination, the veteran's lungs were clear with the 
exception of some end expiratory wheezes.  The clinical 
impression was asthma and allergic rhinitis.

In early June 1995, the veteran was heard to complain of pain 
in his wrists, in particular, while doing "normal things" 
around the house.  More specifically, the veteran complained 
of bilateral wrist pain following housework and/or tire 
changing, or other actions requiring wrist motion.  The 
veteran stated that he experienced numbness (but no tingling) 
in his right forearm and the back of his hand.  Additionally 
noted were complaints of some weakness and/or trouble with 
the grip in both hands, somewhat worse on the left than the 
right.  According to the veteran, his pain and/or weakness 
had begun two weeks ago.

On physical examination, there was a "cold feeling" in both 
of the veteran's arms and hands, primarily consisting of 
problems with sensation in the hands.  The veteran's wrists 
showed no evidence of crepitus, or of tenderness to 
palpation.  Both Tinel's and Phalen's sign were negative.  On 
neurological evaluation, there was decreased pinprick testing 
at the level of the 6th and 8th cervical vertebrae 
distribution in both upper extremities.  There was normal 
light touch in both upper extremities, as well as a normal 
two-point discrimination in both hands to 5 millimeters.  
Muscle strength in both upper extremities was 5/5 and equal.  
The clinical assessment was bilateral nerve impairment of the 
upper extremities in a T1-T2 distribution; and overuse 
syndrome versus carpal tunnel syndrome of both wrists.

During the course of a fire department physical conducted in 
early August 1995, it was noted that the veteran displayed 
"no abnormalities" with the exception of his posterior 
pharynx, which appeared to be healing satisfactorily from 
recent surgery for sleep apnea. 

On Department of Veterans Affairs (VA) neurologic examination 
in December 1995, the veteran gave a history of Bell's palsy, 
with a recurrence in January of 1995, at which time he 
experienced not only mild facial weakness, but right ear 
pain.  Physical examination revealed the veteran's ears to be 
within normal limits.  Fine motor coordination in the 
veteran's arms was, likewise, within normal limits, as was 
strength in all muscle groups.  Sensory examination of the 
veteran's hands revealed no loss of sensation to touch, pain, 
temperature, or vibratory sense.  Deep tendon reflexes were 2 
plus and symmetrical throughout, and cerebellar testing was 
essentially normal.  At the time of evaluation, it was noted 
that "in general" the veteran's neurologic examination was 
"entirely normal."

VA pulmonary function testing conducted in December 1995 
revealed normal spirometry, as well as a flow-volume loop of 
normal contour.  

In February 1996, a VA general medical examination was 
accomplished.  At the time of evaluation, the veteran gave a 
history of intermittent shortness of breath with exercise 
since the summer of 1994.  Reportedly, pulmonary function 
testing conducted in December 1995 was within normal limits.  
The veteran described the shortness of breath as a raspy 
feeling in the throat, with no bronchospasm, which occurred 
on heavy exercise or running.  According to the veteran, this 
sensation would "come on" while running, and remain constant 
during the entire time he ran.  The veteran further commented 
that he had experienced one episode of sore throat with 
swollen lymph nodes in December of 1994, and that, according 
to blood testing, this was apparently not a Streptococcus 
infection.  According to the veteran, he had experienced 
repeated episodes of sore throat since that time, though with 
"no actual palpable lymph nodes."  Additional complaints 
included pain in both wrists.  In the veteran's opinion, his 
symptoms, in particular, his sore throat and breathing 
problems, had become "significantly worse" since 1995.

On physical examination, the veteran's head, face and neck 
displayed no abnormality.  His throat was, likewise, without 
abnormality, though there was evidence of a past 
tonsillectomy.  Examination of the veteran's ears revealed 
normal tympanic membranes, with no evidence of clinical 
hearing loss.  The respiratory system was entirely normal, 
with the veteran able to go up 2 or 3 flights of stairs, 
though with some shortness of breath "at the end of it."  The 
veteran's neurologic symptoms showed no evidence of 
abnormalities of motor status, coordination, reflexes or 
sensation.  The cranial nerves were likewise within normal 
limits.  Radiographic studies of the veteran's wrists and 
chest were essentially unremarkable.  The pertinent diagnoses 
were asthma by history, with episodes of shortness of breath 
on exertion, and normal pulmonary function tests; recurrent 
sore throats, the etiology of which was uncertain; and "pain 
in both wrists."  

In correspondence of July 1996, the veteran's private 
physician wrote that the veteran had undergone 
electromyographic and nerve conduction studies on both upper 
extremities, which had proven "unremarkable."

In a private clinical record of early August 1996, it was 
noted that, while on examination, there was a slight slowing 
along the veteran's elbow and left ulna, this was considered 
within normal limits.  Accordingly, there was "no evidence" 
of carpal tunnel syndrome.  

During the course of a private physical examination in 
November 1996, the veteran complained of shortness of breath 
on exertion, as well as "wheezing" when resting and "shallow 
breathing."  According to the veteran, he at times became 
"tight in the chest," and unable to "get enough air."  
Reportedly, in 1995, he had undergone a tonsillectomy with 
removal of the uvula "for snoring."  Currently, the veteran 
was utilizing two separate inhalers, though he had not used 
"any inhalations over the past week."

On physical examination, the veteran's throat appeared clear.  
There was evidence that his uvula had been removed, and that, 
on a prior occasion, he had undergone a tonsillectomy.  The 
veteran's chest was clear to percussion and auscultation both 
before and after exercise.  Pre- and post spirometry 
performed both before and after exercise revealed no evidence 
of exercise-induced bronchospasm.  The veteran performed a 
good exercise test, and his heart rate went up to 130.  In 
the opinion of the examiner, there was no evidence of 
exercise-induced asthma.  Nor did the veteran require 
treatment with inhalers.  

In November 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a left ankle sprain in 1983, following which his 
ankle had "never been normal."  According to the veteran, he 
experienced pain anterolaterally, accompanied by some 
thickness, and chronic swelling, and, on occasion, even more 
swelling.  Additionally noted were problems with bilateral 
wrist pain beginning in March 1995, as well as a "sore 
throat."  

On physical examination, there was no evidence of overt 
instability either in talar tilt or on Drawer sign.  There 
was a large hard callosity under the 2nd and 3rd metatarsal 
heads, apparently from lack of dorsiflexion of the left 
ankle.  Range of motion measurements showed dorsiflexion to 
35 degrees, with plantar flexion to 30 degrees, eversion of 5 
degrees with pain, and inversion of 15 degrees, accompanied 
by pain and some crepitus.  Radiographic studies of the left 
ankle showed severe post-traumatic changes medially, as well 
as a probable osteochondritis dissecans lesion laterally from 
prior trauma.  The pertinent diagnosis was post-traumatic 
arthritis of the left ankle, moderately severe, with a 
probable loose body.

During the course of a private rehabilitation consultation in 
early December 1996, the veteran gave a history of bilateral 
wrist pain, in particular, on exertion or with activity 
involving weightlifting.  On neurological evaluation, there 
was a positive tenderness over the left cubital tunnel, as 
well as a positive Tinel's sign.  The veteran displayed a 
full range of motion of his extremities bilaterally, though 
with pain in the wrist, especially with flexion and 
extension.  There was a negative Phalen's, as well as a 
negative Tinel's sign at the wrist.  Motor strength in the 
veteran's upper extremities was "roughly 5/5," and sensation 
was intact to pinprick and light touch.  The clinical 
impression was rule out ulnar neuropathy/in the cubital 
tunnel/wrist tendinitis/subacromial bursitis.  

On VA neurological examination in March 1997, the veteran 
gave a history of numbness on the right side of his neck 
which began in his right ear, and was of variable duration.  
Additionally noted were problems breathing since his exposure 
to oil smoke in the Persian Gulf.  

On physical examination, the veteran's tympanic membranes 
were within normal limits.  His palate elevated in a 
symmetrical fashion, and his tongue was in the midline 
without fasciculations.  Motor examination showed 5/5 
strength in both upper extremities, with normal tone and 
bulk.  Tests of pronator drift were negative, and sensory 
examination was normal to light touch, temperature, and 
vibration.  Muscle stretch reflexes were 2 plus and 
symmetrical in both of the veteran's arms.  Radiographic 
studies of the chest and left wrist were within normal 
limits, and no pertinent diagnoses were noted.

On VA medical examination in April 1997, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The veteran complained of pain in both of his 
wrists, and of weakness in his right arm, and stated that his 
symptoms had not changed since his original examination.  The 
veteran additionally complained of pain in the area of his 
neck.  Reportedly, the veteran had once been diagnosed with 
asthma, but this had resolved, and he no longer experienced 
any symptoms of asthma.  He did, however, complain of 
exhaustion at the end of a busy day.  The veteran stated 
that, at the end of the day, he was somewhat short of breath, 
and was particularly short of breath were he to climb more 
than three flights of stairs.  

On physical examination, the veteran stated that he 
experienced no cough on a regular basis, but occasionally, 
"brought up white mucus."  He once again noted problems with 
shortness of breath at the end of the day.  The veteran's 
heart and chest were within normal limits, and there were no 
adventitious sounds in the chest.  Musculoskeletal evaluation 
showed a full range of motion for both wrists.  Range of 
motion measurements for the cervical spine showed flexion and 
extension to 20 degrees, with lateral flexion to 30 degrees 
and rotation to 45 degrees.  It was noted that passive 
movements of the veteran's neck did result in some pain.  
Range of motion measurements for the veteran's left wrist 
showed dorsiflexion from 0 to 70 degrees, with palmar flexion 
from 0 to 80 degrees, radial deviation from 0 to 20 degrees, 
and ulnar deviation from 0 to 45 degrees.  According to the 
examining physician, the veteran displayed a "negative 
examination" of the wrists.  Additionally noted was that the 
veteran's asthma had "resolved according to the veteran."  

A private clinical record dated in May 1997 is to the effect 
that the veteran was seen at that time for a "sore throat."  
At the time of evaluation, the veteran complained of throat 
irritation of approximately three days' duration.  Physical 
examination revealed a white excoriation in the area of the 
right tonsil, which was eroded, and apparently herpetic in 
nature.  The clinical assessment was herpes stomatitis.  

During the course of a private rehabilitation consultation in 
June 1997, the veteran complained of, among other things, 
bilateral wrist pain.  Reportedly, since the time of the 
veteran's tour of duty in the Gulf War, he had experienced 
numerous muscle and joint aches, as well as pain, and marked 
discomfort.  On neurological evaluation, the veteran 
displayed bilateral wrist pains, as well as aches and a 
numbness extending into his hands.  Motor strength was 5/5, 
and deep tendon reflexes were 1+ with intact sensation.  The 
pertinent diagnosis was wrist tendinitis.  

A private clinical record dated in early August 1997 is to 
the effect that the veteran was seen at that time with 
complaints of a sore throat and earaches "on the left side 
only."  On physical examination, the veteran's ears were 
bilaterally equal and patent, with a good light reflex.  His 
throat was normal, though there was a slight tenderness along 
the left Eustachian line.  The clinical assessment was 
probable left Eustachian tube dysfunction. 

Slightly more than one week later, the veteran was seen for 
follow-up of left Eustachian tube dysfunction.  Noted at that 
time was that the veteran had been complaining of difficulty 
with swallowing.  On physical examination, the veteran's ears 
were once again bilaterally equal and patent, with a good 
light reflex.  The nose and throat were similarly within 
normal limits.  On auscultation of the larynx, there was no 
evidence of any impediment, and the veteran's chest was 
clear.  The clinical assessment was probable global 
hystericus.

Private rehabilitation consultations dated in August and 
September 1997 reflect a clinical assessment of wrist 
tendinitis.

Private radiographic studies of the veteran's cervical spine 
conducted in October 1997 were consistent with mild disc 
space narrowing at the level of the 5th and 6th cervical 
vertebrae, with associated mild hypertrophic degenerative 
changes.  Additionally noted was the presence of diminished 
cervical lordosis, with an otherwise normal cervical spine.

In correspondence from the veteran's private physician 
received in October 1997, it was noted that the veteran had 
been his patient since December 1996, and that he had been 
treated for, among other things, bilateral wrist pain.  On 
neurological evaluation of the cervical spine, the veteran 
displayed decreased rotation due to muscle guarding in the 
anterior trapezius group on the right, with trigger points 
through the right shoulder and into the posterior deltoid.  
Additionally noted was some tenderness on the supraspinatus 
tendon insertion on the right.  There was crepitance present 
in both wrists, though with a full range of motion.  The 
pertinent diagnoses were wrist tendinitis and cervical 
strain.

During the course of a private physical medical consultation 
in October 1998, it was noted that the veteran's motor grip 
strength was approximately 40 kilograms of pressure 
bilaterally, and that there was marked pain over the extensor 
tendons of both wrists.  

In early January 1999, an additional VA neurologic 
examination was accomplished.  At the time of examination, 
the veteran stated that, since the time of his service in the 
Gulf War, he had suffered from sore wrists and arms which he 
related to "carpal tunnel syndrome."  The veteran described 
no paresthesia or pain in the distribution compatible with 
median nerve involvement, instead complaining that, when he 
attempted to extend his wrist, he experienced an ache in the 
wrist joint.

On physical examination, the veteran displayed completely 
normal motor and sensory functions, including light touch and 
pain modalities throughout his upper extremities.  Motor 
examination was 5/5 throughout, and reflexes in the upper 
extremities were both normal and symmetrical.  The examiner 
commented that he could find no evidence either by history or 
on examination of anything to indicate the presence of carpal 
tunnel syndrome.  Further noted was that, if anything, the 
veteran was suffering from degenerative joint disease with 
associated "arthritis," aches, and pains at the wrists and 
elbows.  

Also in early January 1999, the veteran underwent a VA Gulf 
War examination.  At the time of evaluation, it was noted 
that the veteran's "condition" was reportedly due to an 
"undiagnosed illness."  The veteran stated that he was 
involved in the Gulf War from December of 1990 to August of 
1991, at which time he participated in the advance from Saudi 
Arabia through the Kuwait oil fields, and on to the Kuwait 
City Airport.  The veteran stated that he had direct contact 
with prisoners of war, but sustained no injuries.  According 
to the veteran, there were no chemical, biological, or 
radiological alarms.  While the veteran received various 
vaccines, he was unaware whether he had received the anthrax 
vaccine.  The veteran did receive pyridostigmine, and 
believed he additionally received antimalarial medication.  

During the course of evaluation, the veteran stated that he 
had developed exercise-induced asthma in 1994 while in the 
service, at which time he was placed on Cromolyn Sodium 
inhaler.  Reportedly, the veteran was running 9 miles a day, 
and what would normally be a 19-minute 3-mile run went up to 
26 minutes.  The veteran stated that he received "no 
reasonable benefit" from the aforementioned Cromolyn Sodium, 
but nonetheless continued using the medication.  According to 
the veteran, he at times felt some tightness in his chest, at 
which time he would usually sit down, and use his Albuterol 
inhaler.  This usually resulted in some relief within 2 to 3 
minutes.  The veteran stated that, in 1995, he had undergone 
a tonsillectomy and uvulopalatectomy in order to rid him of a 
snoring problem, and to alleviate fatigue.  While this did 
relieve the veteran's snoring, it did not alleviate his 
fatigue.  The veteran acknowledged a certain frustration with 
his current problems, being particularly frustrated by his 
inability to perform certain leisure activities, or to "have 
full stamina to do regular everyday activities."  The veteran 
stated that he experienced no reduction in activities of 
daily living, and was otherwise functioning well in his work.

On physical examination, the veteran's nose and ears were 
within normal limits.  His throat showed some evidence of 
residuals of his past uvulopalatectomy.  There was no 
evidence of thyromegaly or lymphadenopathy, and his lungs 
were clear to both auscultation and percussion.  Foot flexion 
and extension were within normal limits, with a right-sided 
dominance.  Reflexes in the lower extremities were 2+ for the 
patellar and ankle, and motor strength, other than right-
sided dominance, was symmetrical at 4/5 on the left and at 
5/5 on the right.  The clinical impression was of no 
pulmonary disease by X-ray and pulmonary function testing; 
and absence of right ear and throat pathology.  

On VA orthopedic examination in mid-January 1999, it was 
noted that the veteran's claims folder had been reviewed.  
The veteran complained of problems with his left ankle since 
1983, at which time he had suffered a sprain.  Current 
complaints included consistent inability to demonstrate full 
range of motion of the ankle, as well as ankle pain.  The 
veteran stated that he typically wore leather shoes, with 
resulting callosities over the ball of his foot.  Current 
symptoms relative to the ankle included lateral swelling and 
a feeling of giving way when walking on uneven ground.  The 
veteran denied any impact on his job performance, but stated 
that his recreational activity was affected, in particular, 
by his being unable to tolerate ambulation on uneven ground.  
The veteran utilized no orthotics or medication, and denied 
any problems with "flare-ups."  

Physical examination of the veteran's left ankle confirmed a 
range of motion of minus 5 degrees of flexion actively and 
zero degrees passively, with plantar flexion of 45 degrees 
actively and passively.  There was pronation of the veteran's 
hindfoot of 5 degrees actively and passively, as well as 
supination of 30 degrees actively and passively.  The veteran 
displayed a markedly tight Achilles tendon, which prevented 
ankle dorsiflexion even on a passive basis, both with the 
knee fully extended and with the knee flexed.  Radiographic 
study of the veteran's left ankle failed to demonstrate any 
significant bony abnormality.  The clinical impression was 
Achilles tendon contracture of the left ankle, secondary to 
treatment of a previous ankle sprain which occurred in the 
service.  

On VA examination of the cervical spine, likewise conducted 
in mid-January 1999, it was noted that the veteran's claims 
folder had been extensively reviewed prior to examination.  
Medical records showed no history of injury or previous 
surgery, but rather a spontaneous gradual onset of discomfort 
with extremes of motion, especially on head turning.  The 
veteran's symptoms included pain with marked flexion, 
touching the chin to the chest, and difficulty looking to the 
rear when driving an automobile.  He denied weakness, 
swelling, induration, erythema, heat, fatigability, or any 
loss of endurance or constitutional symptoms.  The veteran's 
occupation was that of a laboratory supervisor, and he denied 
any job performance effect due to his cervical spine 
symptomatology.  Present and past treatments reportedly 
included nonsteroidal anti-inflammatory medication.  The 
veteran denied any flare-ups, and stated that his cervical 
pain continued unchanged "on a persistent basis."  

On physical examination, there was no evidence of any 
erythema or induration.  Cervical symmetry was present in 
both front-to-back and side-to-side views.  The veteran 
showed no evidence of tenderness to palpation, and no 
weakness was in evidence.  There was no swelling, induration 
or deformity, and no fatigability with motion or muscle 
spasm.  The veteran's musculature showed 5/5 responses to 
static testing, with neurologic evaluation showing normal 
motor and sensory responses in the upper extremities.  Deep 
tendon reflexes were physiologic and symmetrical, and no 
postural abnormalities were noted.

Range of motion studies of the cervical spine showed flexion 
to 45 degrees actively and to 60 degrees passively; extension 
to 30 degrees actively and to 70 degrees passively; a right 
tilt to 25 degrees actively and to 45 degrees passively; a 
left tilt to 25 degrees actively and to 45 degrees passively; 
right rotation to 55 degrees actively and to 70 degrees 
passively; and left rotation to 55 degrees actively and to 
60 degrees passively.  Radiographic studies of the cervical 
spine showed a slight narrowing and mild anterior C5 
osteophyte formation of both the C4/5 and the C5/6 discs, 
especially on lateral view.  Loss of normal curvature of 
cervical lordosis was likewise seen.  The pertinent diagnosis 
was mild cervical spondylosis, with no evidence of 
radiculopathy.  



Analysis

I.  Entitlement to Service Connection for a Respiratory 
Disorder ("Asthma"), 
a Neurological Disorder ("Carpal Tunnel Syndrome"), Right Ear 
"Earaches," 
and a Swallowing Disorder Manifested by "Sore Throats," 
Claimed to be 
the Result of an Undiagnosed Illness.

As to those issues before the Board involving service 
connection, the threshold question which must be resolved is 
whether the veteran's claims are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The second and 
third elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1998), by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 
10 Vet. App. 488 (1997).  Alternatively, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
(i) the existence of a chronic disease in service or during 
an applicable presumptive period and (ii) present 
manifestations of the same chronic disease.  Ibid.  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new § 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses which 
became manifest either during active duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  To implement the Persian Gulf 
War Veterans' Act, the VA added 38 C.F.R. § 3.317 which 
defines qualifying Persian Gulf service, as well as 
establishing the presumptive period for service connection, 
and a broad but nonexclusive list of signs or symptoms which 
may be representative of undiagnosed illnesses for which 
compensation may be paid.  These "signs or symptoms" include 
fatigue; signs or symptoms involving skin; headache; muscle 
pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the upper or lower respiratory system; sleep 
disturbances, gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  On March 6, 1998, the presumptive 
period for undiagnosed illnesses was extended to December 31, 
2001.  See 63 Fed. Reg. 11,122-11,123 (March 6, 1998).  

For purposes of § 3.317, the disability in question cannot be 
attributable to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators which 
are capable of independent verification.  Compensation may 
not be paid where there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event which occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317 (1998).

On the issue of service connection for a neurological 
disorder, claimed as "carpal tunnel syndrome," the veteran's 
wrist abnormalities have been attributed to tendonitis or 
arthritis, not to an undiagnosed disability or to any 
neurological disorder.  Carpal tunnel syndrome has not been 
established.  The record does not support a conclusion that 
the veteran has a neurological or neurological-like 
disability of either wrist.  It follows that he does not have 
an undiagnosed disorder of the wrists manifested by 
neurological abnormalities.
 
On the issues of service connection for a respiratory 
disorder ("asthma"), recurrent and chronic right ear 
"earaches," and a swallowing disorder characterized by "sore 
throats," the veteran has expressed his belief that such 
problems are due to his participation in the Persian Gulf 
War.  However, as noted above, an award of compensation is 
indicated only where it is shown that the veteran exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317 (1998).  While in the case at hand, the veteran 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War, there is no indication that, during such 
service, or at any time thereafter, he suffered from an 
"undiagnosed illness" or combination of illnesses leading to 
chronic disability.  To the extent that, while in service, 
the veteran received treatment for what was at that time 
described as "asthma," he did not, in fact, suffer from an 
"undiagnosed illness."  Moreover, following a rather 
extensive private examination in November 1996, there was no 
evidence of any exercise-induced asthma, nor was it felt that 
the veteran had any need for inhalation therapy.  On recent 
VA Gulf War examination in January 1999, the veteran's lungs 
were clear to both auscultation and percussion, and there was 
no evidence of pulmonary disease either by radiographic 
studies or pulmonary function testing.  Based on such 
findings, the Board is of the opinion that the veteran 
exhibits no objective indications of chronic respiratory 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses.  Nor is it demonstrated 
that the veteran at present suffers from a chronic 
respiratory disorder of any kind.  Under such circumstances, 
his claim for service connection is not well grounded, and 
must be denied.

Regarding the remaining issues of service connection for 
chronic right ear "earaches" and a swallowing disorder 
manifested by "sore throats," the Board observes that, while 
in service, the veteran did, in fact, receive treatment for 
ear pain and, on a number of occasions, for sore throats.  
However, on no occasion was it demonstrated that the 
veteran's complaints of "ear pain" were in any way indicative 
of the presence of chronic ear pathology.  His "sore 
throats," while recurrent, were in all cases responsive to 
treatment with antibiotics, and likewise resulted in no 
chronic disability.  At the time of the veteran's service 
separation examination in March 1995, there was no evidence 
of any chronic ear pathology, or of chronic throat pathology 
resulting in difficulty swallowing.  Nor has it at any time 
been shown that the veteran presently suffers from chronic 
ear pathology, or a chronic throat disability.  

As noted above, there is no indication that the veteran has 
in the past or at any time following service suffered from an 
"undiagnosed illness."  Nor is it currently demonstrated that 
the veteran suffers from chronic "earaches" or throat 
pathology which are in any way the result of  "undiagnosed 
illness."  Rather, as of the time of the aforementioned VA 
Gulf War examination in January 1999, there was no evidence 
whatsoever of either right ear or throat pathology.  

As noted above, in order for a claim to be well grounded, 
there must at a minimum be competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Absent current evidence of chronic right ear pathology (other 
than hearing loss, for which service connection is already in 
effect), or of chronic pathology of the throat, the veteran's 
claims for service connection for those disabilities are not 
well grounded, and must be denied.

II.  Entitlement to Increased Evaluations for Impairment of 
the Left Ankle 
and Traumatic Arthritis of the Cervical Spine.

In addition to the above, the veteran in this case seeks 
increased evaluations for his service-connected left ankle 
disability, and for traumatic arthritis of the cervical 
spine.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Finally, it is the intent of the Schedule for Rating 
Disabilities to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1994).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (1994); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, service connection is in effect for 
impairment of the left ankle, apparently the result of an 
inservice injury in October 1983.  Service connection and a 
10 percent evaluation for the veteran's left ankle disability 
was made effective from August 1, 1995, considered at the 
time to be the date following the veteran's discharge from 
service.  In Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal.  No issue as to 
"staged" ratings arises in this case, however, inasmuch as 
the 20 percent evaluation currently in effect was made 
effective as of the date following the veteran's discharge 
from service.

The Board observes that, on VA orthopedic examination in 
November 1996, there was no evidence of any overt instability 
of the veteran's left ankle.  Dorsiflexion was to 35 degrees, 
with plantar flexion to 30 degrees.  

On more recent VA Gulf War examination in January 1999, ankle 
flexion and extension, as well as flexion and extension of 
the veteran's foot were described as within normal limits.  
On VA orthopedic examination, likewise conducted in January 
1999, the veteran complained of a lack of full range of 
motion of his left ankle, and of ankle pain.  Physical 
examination confirmed a range of motion of minus 5 degrees of 
flexion actively and 0 degrees passively, with plantar 
flexion of 45 degrees actively and passively.  It was noted 
that the veteran had a markedly tight Achilles tendon, which 
prevented ankle dorsiflexion, even for passive motion, both 
with the knee fully extended and with the knee flexed.  

The Board observes that the 20 percent evaluation currently 
in effect contemplates the presence of a marked limitation of 
motion of the veteran's service-connected left ankle.  This 
is the maximum schedular evaluation available for a service-
connected ankle based on limitation of motion.  38 C.F.R. 
Part 4, Code 5271 (1998).  The veteran's representative has 
argued that the veteran's service-connected left ankle 
disability is more properly evaluated pursuant to the 
provisions of 38 C.F.R. Part 4, Code 5270, that is, on the 
basis of ankylosis of the ankle.  In that regard, an 
increased evaluation would require demonstrated evidence of a 
fixation of the veteran's left ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  38 C.F.R. Part 4, Code 5270 (1998).  While it is 
true that, at the time of the aforementioned examinations in 
January 1999, there was some conflict as to the exact degree 
of impairment of the veteran's service-connected left ankle, 
under no circumstances could the veteran's left ankle be 
viewed as ankylosed (which is to say, "fixed.")  Nor was 
there any evidence of "flare-ups" involving the left ankle.  
Based on such findings, the Board is of the opinion that the 
20 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.  As it is not 
shown that current manifestations of the veteran's service-
connected left ankle more nearly approximate the criteria for 
an increased evaluation than the evaluation currently in 
effect, the provisions of 38 C.F.R. § 4.7 (1998) are not for 
application.  Accordingly, the Board is unable to reach a 
favorable determination in this matter.

Finally, turning to the issue of an increased evaluation for 
the veteran's service-connected arthritis of the cervical 
spine, the Board notes that the 20 percent evaluation 
currently in effect was initially made effective from 
August 1, 1995, considered to be the date following the 
veteran's discharge from service.  Accordingly, there is once 
again no need for the application of "staged" ratings.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

At the time of the aforementioned VA examination in April 
1997, range of motion of the veteran's cervical spine showed 
flexion from 0 to 20 degrees, with extension likewise from 0 
to 20 degrees, lateral flexion to 30 degrees, and rotation to 
45 degrees, accompanied by pain.  On more recent VA 
examination in January 1999, it was noted that there was no 
history of injury, but rather a spontaneous gradual onset of 
discomfort with extremes of motion, especially head turning.  
The veteran denied both weakness and swelling, and likewise 
denied the presence of induration, erythema, heat, 
fatigability, or loss of endurance.  At the time of 
evaluation, the veteran denied any job performance effect due 
to his cervical spine pathology.  His primary concern 
revolved about his ability to perform recreational 
activities.  The veteran stated that he had received no 
therapy, and did not utilize an orthotic.  He likewise denied 
the presence of flare-ups, stating that his cervical pain 
continued unchanged "on a persistent basis."  

A physical examination of the veteran's cervical spine was 
negative for the presence of erythema or induration.  While 
there was some stiffness and pain in the extremes of motion, 
there was no evidence of tenderness to palpation, or of any 
weakness.  No swelling, induration, or deformity were in 
evidence, nor was there any fatigability with motion or 
muscle spasm.  Range of motion measurements showed active 
flexion to 45 degrees, with extension to 30 degrees, right 
and left tilt to 25 degrees, and right and left rotation to 
55 degrees.  The clinical assessment was mild cervical 
spondylosis, with no evidence of radiculopathy.

The Board notes that the 20 percent evaluation currently in 
effect contemplates the presence of moderate limitation of 
motion of the cervical segment of the spine.  38 C.F.R. Part 
4, Code 5290 (1998).  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated the presence of severe limitation of motion of 
the cervical spine, or, in the alternative, severe 
intervertebral disc syndrome, with recurring attacks, and 
only intermittent relief.  38 C.F.R. Part 4, Codes 5290, 5293 
(1998).

The examiner, however, did make the point that the veteran 
had stiffness and painful motion at the extremes of motion.  
In view of the differences between active and passive ranges 
and with application of 38 C.F.R. § 4.7, the veteran as a 
practical matter probably has greater than moderate loss of 
neck motion.   

ORDER

Service connection for a respiratory disorder ("asthma") is 
denied.

Service connection for right ear "earaches" is denied.

Service connection for a swallowing disorder manifested by 
"sore throats" is denied.

Service connection for a wrist disability attributable to an 
undiagnosed illness is denied. 

An evaluation in excess of 20 percent for service-connected 
impairment of the left ankle is denied.

An evaluation of 30 percent for service-connected traumatic 
arthritis of the cervical spine is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

